Sherwood, C. J.
I here call attention to the fact that the obligatory force of section 13, article 12, of our state constitution has at last been recognized by this court as a mandatory factor in cases of this sort; though, pending the determination in this case, I have been gravely told uthe constitution has nothing at all to do with it.”
This remark finds full support, however, in O'Hare v. Railroad, 95 Mo. 662, where, in coupling with another car a foreign car, sound in every respect, an employe received injury, and was allowed to recover judgment, although he himself testified that when he went to make the coupling he did so “without looking to see what kind of car it was.” Railroad v. Smithson, 45 Mich. 212.
This court, in O'Hare's case, gave no heed whatever to the constitutional mandate aforesaid, nor to its being necessarily relevant to the issue of negligence. The constitutional provision already quoted was not even in that case so much as noticed; but the case was tried in the lower court, and affirmed in this court *209on the theory that the foreign car was a “man-Jdller,” and, therefore, that the connecting road was under no obligation to receive it.
I refer for a more full expression of my views to my dissenting opinion in that case. Those views find abundant support in the majority opinion herein. I am glad that at length “returning Justice hits aloft her scale.”